 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

MARK SUMNER,
Plaintiff,
Vv. Case No: 6:18-cv-40-Orl-28GJK

JONATHAN D. GARNER and PALM
BAY AIR & HEAT, INC.,

Defendants,
and
PNC BANK, N.A.,

Garnishee.

 

ORDER

This case is before the Court on Plaintiffs Motion for Final Judgment of Garnishment
(Doc. 69). The assigned United States Magistrate Judge has submitted a Report (Doc. 70)
recommending that the motion be granted. No objection to the Report has been filed, and
the time for filing objections has passed.

After review of the record in this matter, and noting that no objection to the Report
has been filed, the Court agrees with the findings and conclusions in the Report and
Recommendation. Therefore, itis ORDERED as follows:

1. The Report and Recommendation (Doc. 70) is ADOPTED and CONFIRMED
and made a part of this Order.

2. __- Plaintiffs Motion for Final Judgment of Garnishment (Doc. 69) is GRANTED.

 
 

 

3. The Clerk is directed to enter a judgment in favor of Plaintiff, Mark Sumner,
against the Garnishee, PNC Bank, N.A., in the amount of $16,525.00. Thereafter, the
Clerk shall close this case.

DONE and ORDERED in Orlando, Florida, on January 2% , 2020.
es oo
if f
Nf eit Ct fe all
JOHNANTOON II
United States District Judge

Copies furnished to:

United States Magistrate Judge
Counsel of Record
Unrepresented Parties

 
